Name: Commission Regulation (EEC) No 1619/86 of 27 May 1986 abolishing the countervailing charge on tomatoes originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/32 Official Journal of the European Communities 28 . 5. 86 COMMISSION REGULATION (EEC) No 1619/86 of 27 May 1986 abolishing the countervailing charge on tomatoes originating in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having- regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 131 5/86 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1502/86 (3) of 16 May 1986, introduced a countervailing charge on tomatoes originating in Romania ; Whereas for this product originating in Romania there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of tomatoes originating in Romania can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1502/86 is hereby repealed. Article 2 This Regulation shall enter into force on 28 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 119, 8 . 5. 1986, p. 46 . (3) OJ No L 131 , 17 . 5 . 1986, p. 40 .